DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 are pending.
	Claims 75 and 80-84 have been cancelled.
	Claims 1, 32, 45-47, 49, 51, 52, 54, 68 and 70-74 have been amended.
	Claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 are examined on the merits.

Withdrawn Objections
Claim Objections
3.	Claims 1, 32, 46, 54 and 69 are no longer objected to because the first citing of acronym(s) with their full term(s) consistent with the disclosure have been set forth in the claims, Amendments to the Claims submitted August 10, 2021.   




Withdrawn Grounds of Rejection
Double Patenting
4.	The rejection of claims 1, 17-21, 32-36, 40, 44, 45, 48, 49, 51-53, 68 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23 of U.S. Patent No. 10,328,079 B2 (issued June 25, 2019 has been withdrawn in light of Applicants’ arguments presented in the Remarks filed August 10, 2021, see section IV. beginning on page 26.

5.	The rejection of claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,292,984 B2 (issued May 21, 2019) has been withdrawn in light of Applicants’ arguments presented in the Remarks filed August 10, 2021, see section IV. beginning on page 26.

6.	The rejection of claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,639,311 B2 (issued May 5, 2020) has been withdrawn in light of Applicants’ arguments presented in the Remarks filed August 10, 2021, see section IV. beginning on page 26.






New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The rejection of claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 under 35 U.S.C. 103 as being unpatentable over Buchler et al. (BioMed Central Cancer 14 (323): 1-7, published May 7, 2014), and further in view of ClinicalTrials.gov Identifier NCT02244632 (publically available September 19, 2014) and Spectrum Pharmaceuticals, Inc. (Fluorouracil injection, 8 pages, posted July 2016) is maintained.
	Initially, the Examiner erred in noting the ClinicalTrials.gov’s publically available date as June 16, 2006.  It is September 19, 2014, still before Applicants’ effective filing date August 24, 2017.  
Applicants argue the combination of references cited herein do not “…disclose each element of the pending claims” and then follow, the Examiner has not provided any rationale as to why to combine and/or modify the references, see Remarks submitted August 10, 2021, page 15, 2nd paragraph.  Third, Applicants argue “the Examiner does not address how a [person of ordinary skill in the art] POSA would combine the specific teachings of the references to obtain the claimed invention with a reasonable expectation of success, especially in view of the fact that many of the recited elements of the amended claims are not disclosed, either alone or in combination, by the prior art of record.”, see Remarks, page 15, 2nd paragraph.
	Applicants argue secondary reference, ClinicalTrials.gov Identifier NCT02244632 has a post filing date of February 3, 2021 and assert the Examiner failed to identify the teachings therein and consequently is not applicable as prior art, see paragraph bridging pages 15 and 16 of the Remarks.  Applicants further assert Spectrum Pharmaceuticals, which teaches fluorouracil and dosimetry information does not remedy the alleged deficiencies of the other two references, see page 16, 1st full paragraph. Applicants’ arguments and points of view have been carefully considered but fail to persuade.
	Foremost, Applicants’ attention is directed to “How to Read a Study Record” authored by the ClinicalTrials.gov.  Therein is complete information and details of a clinical study are provided including the description of the study, criteria, as well as history of changes, see all four pages.  According to this information, the clinical study, ClinicalTrials.gov Identifier NCT02244632 teachings were available September 19, 2014 outlining the study details including “…what the researchers will do during the clinical study...” and specifying the condition or disease, see page 1. Hence, all the information herein stating what the Trial teaches was available September 19, 2014.
In regard to arguments concerning the diastereomeric purity of 6R-MTHF, what is set forth in claims 32-35 naturally flows, meaning that one of ordinary skill in the art would have used the industry standard, well-known for use in clinical trials.  6R-MTHF is a well-known and used substance of the art, therefore expected to be used at the standard and predictable purity.    
The first action on the merits (FAOM) mailed February 10, 2021 clearly set forth how, why one of ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of success with the combination of references herein, see last two paragraphs of rejection in said Action, as well as herein.  Moreover, the ClinicalTrials makes clear the purpose of the study is to characterize the tolerability of the therapeutic agents, discern the best dose, as well as therapeutic combination of said agents, see Descriptive Information bridging pages 3 and 4.  In addition, it is also clear from Buchler that the impetus to arrive at best treatment and clinical outcomes for metastatic colorectal cancer (mCRC) treatment has been an ongoing pursuit, see page 2, Background including citations therein.  
One of ordinary skill in the art would have been motivated to administer the therapeutic agents within the particular administration order cited within the claims with a reasonable expectation of success by teachings well known and noted herein that dosages of any pharmaceutical composition may be adjusted and optimized.  And while Applicants argue the particular order of administration of each of these agents is not taught by Buchler, one of ordinary skill in the art has been provided the general guidance and motivation to modify the combination of previously successful anti-cancer agents in light of the targeted treatment taught in both, Buchler and the ClinicalTrials.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). 
Moreover, in regard to Buchler stating “if anything, would, [Buchler] would suggest to the POSA that bevacizumab should not be added to the standard FOLFOX regimen…because the addition of bevacizumab does not provide any benefit over FOLFOX alone and does not warrant the additional costs of bevacizumab…”, see page 19.  Applicants are remiss in stating the rest of the sentence, wherein Buchler states another combination, “XELOX [copecitabine and oxaliplatin]/bevacizumab was superior to XELOX alone, see page 2, Background, last sentence in 1st paragraph.  Hence, one of ordinary skill in the art would have been motivated to  combine the teachings with a reasonable expectation of success by teachings in all the references, Buchler and ClinicalTrials in particular, targeted treatment with synergistic agents allows eradication of diseases and disorders and enhances efficacy of the therapeutic agents resulting in an optimal therapeutic regimen, see all references. 
Furthermore, in regard to arguments specific to the teaching of Buchler, Applicants have not set forth persuasive arguments that the prior art teaches away from the claimed invention. “[I]n general, a reference will teach away if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the result sought by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). Here, a reasonably probability of success has been established and Applicants’ arguments are found to be unpersuasive.
Buchler teaches treating metastatic colorectal carcinoma (mCRC) patient population with the initial administration of bevacizumab 5mg/kg intravenously (i.v.) followed with oxaliplatin 85 mg/m2 i.v., leucovorin (LV) 200 mg/m2 i.v. on days 1 and 2, 5-fluorouracil (5FU) 400 mg/ m2 i.v. bolus on days 1 and 2 and followed with an additional infusion of 5FU and compared to treating another mCRC patient population with bevacizumab, capecitabine and oxaliplatin, see title; and page 2, column 1, Patients…section.  
	Buchler does not teach folate, 6R-MTHF at a dose of 60 mg/ m2 was administered every 2 weeks by i.v. bolus between the two 5FU administrations with the second 5FU administration at an i.v. dose of 2,400 mg/ m2.  Nor does Buchler teach leucovorin was administered at 400 mg/m2 i.v. and bevacizumab was administered every 2 weeks.
	However, according to Buchler “[d]ose modifications were at the discretion of the attending oncologist”, hence adjustments to leucovorin and bevacizumab would have been reasonable to make.
ClinicalTrials.gov Identifier NCT02244632 teaches modufolin also known as arfolitixorin, as well as 6R-MTHF is administered at dosages ranging from 30 to 240 mg/m2 in therapeutic combinations with chemotherapeutic agents (5-FU, oxaliplatin) and bevacizumab, see Detailed Description and Intervention sections on page 4.  Absent evidence to the contrary, 6R-MTHF was provided at a diastereomeric purity of 98% or higher as a lyophilisate, prepared from hemisulfate salt and/or trisodium citrate dihydrate and reconstituted in aqueous media for administration.
Moreover, Spectrum Pharmaceuticals teaches administering an infusional regimen of 5FU in combination with other chemotherapeutic agents initially at 400 mg/ m2 i.v. bolus followed later by intravenous administration of 2400 mg/m2 to 3000 mg/m2, see page 2, section 2.2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively discern and modify dosages to treat subjects with colorectal cancer with this particular combination of anti-colorectal cancer therapeutic agents, see all three references in their entirety and particularly, Buchler, Patients…section on page 2; ClinicalTrials, pages 2 and 3; and Spectrum, Dosage…on page 1.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that the therapeutic agents taught herein have all be effective in colon cancer treatment and dose modifications are known to be at the discretion of the attending oncologist and arrived upon based on previously prescribed recommended targeted therapeutic modalities, see all three references in their entirety.
Claims 40, 45, 46, 48, 51-53, 69 and 71-74 set forth wherein clauses reading on changes in tumor size, tumor growth and survival responses are met once the therapeutic agents listed in claims 1 and 68 are administered and compared to those colorectal or mCRC treated with another combination of therapeutic agents including LV. The claims merely state the results or conclusion of the results of the administrations not tied to any machine and does not transform any article into a different state or thing. They simply express the intended results of the positively recited process steps, i.e. administering the agents denoted in claims 1, 47, 49, 54, 68 and 70.




10.	The rejection of claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saif et al., (Clinical Colorectal Cancer 6(3): 229-234, September 2006/ IDS reference CG submitted March 27, 2019), and further in view of ClinicalTrials.gov Identifier NCT02244632 (publically available September 19, 2014) and Spectrum Pharmaceuticals, Inc. (Fluorouracil injection, 8 pages, posted July 2016) is maintained.  
Initially, the Examiner erred in noting the ClinicalTrials.gov’s publically available date as June 16, 2006.  It is September 19, 2014, still before Applicants’ effective filing date August 24, 2017.  
	Applicants assert the first action on the merits (FAOM) does not make plain how the claimed invention is rendered obvious by the combination of references herein, see Remarks submitted August 10, 2021, pages 21 and 22. 
	Applicants assert the teachings of Saif, as well as what Saif does not teach and said the combination of the three references herein does not teach the claimed invention, see pages 22 and 23.  
	Applicants argue secondary reference, ClinicalTrials.gov Identifier NCT02244632 has a post filing date of February 3, 2021 and assert the Examiner failed to identify the teachings therein and consequently is not applicable as prior art, see page 23 of the Remarks.  Applicants further assert Spectrum Pharmaceuticals, which teaches fluorouracil and dosimetry information does not remedy the alleged deficiencies of the other two references, see paragraph bridging pages 23 and 24.
Applicants further argue that there is no explanation or support as why one of ordinary skill in the art before the effective filing date of the claimed invention would have substituted 6R-MTHF for CoFactor ®, as well as arrive at specific dosages, see pages 24-26.  Applicants’ arguments and points of view have been carefully considered but fail to persuade.
Foremost, Applicants’ attention is directed to “How to Read a Study Record” authored by the ClinicalTrials.gov.  Therein is complete information and details of a clinical study are provided including the description of the study, criteria, as well as history of changes, see all four pages.  According to this information, the clinical study, ClinicalTrials.gov Identifier NCT02244632 teachings were available September 19, 2014 outlining the study details including “…what the researchers will do during the clinical study...” and specifying the condition or disease, see page 1. Hence, all the information herein stating what the Trial teaches was available September 19, 2014.
In regard to arguments concerning the diastereomeric purity of 6R-MTHF, what is set forth in claims 32-35 naturally flows, meaning that one of ordinary skill in the art would have used the industry standard, well-known for use in clinical trials.  6R-MTHF is a well-known and used substance of the art, therefore expected to be used at the standard and predictable purity.    
The first action on the merits (FAOM) mailed February 10, 2021 clearly set forth how, why one of ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of success with the combination of references herein, see last two paragraphs of rejection in said Action, as well as herein.  Moreover, the ClinicalTrials makes clear the purpose of the study is to characterize the tolerability of the therapeutic agents, discern the best dose, as well as therapeutic combination of said agents, see Descriptive Information bridging pages 3 and 4.  In addition, it is also clear from Saif that different clinical formulations were combined and assessed to arrive at best treatment and clinical outcomes for metastatic colorectal cancer (mCRC) treatment, see entire document.  
One of ordinary skill in the art would have been motivated to administer the therapeutic agents within the particular administration order cited within the claims with a reasonable expectation of success by teachings well known and noted herein that dosages of any pharmaceutical composition may be adjusted and optimized.  And while Applicants argue the particular order of administration of each of these agents is not taught by Saif, one of ordinary skill in the art has been provided the general guidance and motivation to modify the combination of previously successful anti-cancer agents in light of the targeted treatment taught in both, Saif and the ClinicalTrials.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). 
Moreover, in regard to Saif and the alleged lack of a”…any explanation or support for why the POSA would have been motivated to modify the methods…” of record, the rejection herein is replete with the facts and impetus to arrive at the claimed invention. Applicants have not set forth persuasive arguments that the prior art teaches away from the claimed invention. “[I]n general, a reference will teach away if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the result sought by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). Here, a reasonably probability of success has been established and Applicants’ arguments are found to be unpersuasive.
Saif teaches treating one metastatic colorectal carcinoma patient group (Arm A) with CoFactor® (USAN fotrexorin calcium, also known as [dl]-5,10,-methylenetetrahydropteroyl-monoglutamate   calcium   salt  and  trivially  as  racemic  CH2THF), fluoropyrimidine 5-fluoruracil (5-FU) and bevacizumab and another patient group with leucovorin (LV), 5-FU and bevacizumab, see title; and Figure 2 on page 232.  
	“CoFactor®  will  be  administered  at  a  dose  of  60  mg/m2 over 2-3 minutes by I.V. bolus followed 20 minutes later by the  administration  of  5-FU  as  a  bolus  over  2-3  minutes  at  a  dose of 500 mg/m2 each week for 6 weeks, repeated every 8 weeks. Bevacizumab will be administered at a dose of 5 mg/kg as a continuous I.V. over 90 minutes every 2 weeks. “, see bridging paragraph of pages 231 and 232.
	Arm B patients received “[l]eucovorin will be administered at a dose of 500 mg/m2 I.V. over a 2-hour infusion. 5-Fluorouracil will be administered as a bolus over 2-3 minutes at a dose of 500 mg/m2 1 hour after the start of LV each week for 6 weeks, repeated every 8 weeks. Bevacizumab  will  be  administered  after  5-FU  at  a  dose  of  5  mg/kg as a continuous I.V. over 90 minutes every 2 weeks. A cycle of treatment under arm B is considered 8 weeks of treat-ment. Dosing in subsequent cycles should start as close as possible to 21 days after last dose of 5-FU in the previous cycle. Subjects will receive CoFactor®/5-FU (arm A) each week for the first 6 weeks of an 8-week cycle or LV/5-FU (arm B) each week for the first 6 weeks of an 8-week cycle. In addition, all subjects will receive bevacizumab every 2 weeks”, see page 232, Arm B section. 
Saif does not teach oxaliplatin chemotherapy in a dose of 85 mg/m2 i.v. was administered in combination with the taught therapeutic combination, nor that the folate was 6R-MTHF and 5-FU was administered after 6R-MTHF at an i.v. bolus dosage of 2,400 mg/ m2 and LV was 400 mg/m2 i.v.
	However, ClinicalTrials.gov Identifier NCT02244632 teaches modufolin also known as arfolitixorin, as well as 6R-MTHF is administered at dosages ranging from 30 to 240 mg/m2 in therapeutic combinations with chemotherapeutic agents (5-FU, oxaliplatin) and bevacizumab, see Detailed Description and Intervention sections on page 4.  Absent evidence to the contrary, 6R-MTHF was provided at a diastereomeric purity of 98% or higher as a lyophilisate, prepared from hemisulfate salt and/or trisodium citrate dihydrate and reconstituted in aqueous media for administration.
Moreover, Spectrum Pharmaceuticals teaches administering an infusional regimen of 5FU in combination with other chemotherapeutic agents initially at 400 mg/ m2 i.v. bolus followed later by intravenous administration of 2400 mg/m2 to 3000 mg/m2, see page 2, section 2.2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 6R-MTHF for CoFactor®, since both folate biomodulators  are functionally related compounds and would be expected to share common properties (i.e. potentiates 5-FU cytotoxicity), see page 230 of Saif, 1st sentence in column 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two different combinations of anti-colorectal cancer therapeutic agents, see all three references in their entirety and particularly, Saif, Preclinical Studies on page 230; ClinicalTrials, pages 2 and 3; and Spectrum, Dosage…on page 1.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Saif and ClinicalTrials references that comparing and contrasting colon cancer treatment regimens is an effective means for determining the best clinical course of treatment and dose modifications are known to be routine in the art and essential for achieving and enhancing clinical activity, see all three references in their entirety.
Claims 40, 45, 46, 48, 51-53, 69 and 71-74 set forth wherein clauses reading on changes in tumor size, tumor growth and survival responses are met once the therapeutic agents listed in claims 1 and 68 are administered and compared to those colorectal or mCRC treated with another combination of therapeutic agents including LV. The claims merely state the results or conclusion of the results of the administrations not tied to any machine and does not transform any article into a different state or thing. They simply express the intended results of the positively recited process steps, i.e. administering the agents denoted in claims 1, 47, 49, 54, 68 and 70.







Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1, 17-21, 32-36, 40, 44, 45, 48, 49, 51-53, 68 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23 of U.S. Patent No. 10,328,079 B2 (issued June 25, 2019). Both sets of claims read on treating colon cancer (CRC) and metastatic CRC with the same combination of anti-cancer therapeutic agents, 5-fluorouracil, [6R]-5,10-methylenetetrahydrofolate (6R-MTHF), oxaliplatin and bevacizumab. 
	U.S. Patent 10,328,079 does not teach the specific dosages listed in the instant claims. 
	However, Patent ‘079 does teach overlapping dosages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the reference in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two clinical combinations of anti-colorectal cancer therapeutic agents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents to establish optimal therapeutic regimen.
Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized to arrive at the desired result.

13.	Claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,292,984 B2 (issued May 21, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because both methods of treating read on treating colon cancer (CRC) and metastatic CRC with the same combination of anti-cancer therapeutic agents, 5-fluorouracil, [6R]-5,10-methylenetetrahydrofolate (6R-MTHF), oxaliplatin, bevacizumab and 5-formyl tetrahydrofolate (LV) also known as leucovorin.
U.S. Patent 10,292,984 does not teach the specific dosages listed in the claims.
However, Patent ‘984 does teach overlapping dosages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the reference in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two clinical combinations of anti-colorectal cancer therapeutic agents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents to establish optimal therapeutic regimen.
Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized to arrive at the desired result.

14.	Claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,639,311 B2 (issued May 5, 2020). Both sets of claims read on methods of treating colon cancer (CRC) and metastatic CRC with the same combination of anti-cancer therapeutic agents, 5-fluorouracil, [6R]-5,10-methylenetetrahydrofolate (6R-MTHF), oxaliplatin, bevacizumab and 5-formyl tetrahydrofolate (LV) also known as leucovorin with the same and/or overlapping dosages.  Moreover, both sets of claims also read on 6R-MTHF with the same and/or similar purity.
U.S. Patent 10,639,311 does not teach the specific dosages listed in the claims.
However, Patent ‘311 does teach overlapping dosages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the reference in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two clinical combinations of anti-colorectal cancer therapeutic agents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents to establish optimal therapeutic regimen.
Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized to arrive at the desired result.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



08 November 2021
/Alana Harris Dent/             Primary Examiner, Art Unit 1643